Citation Nr: 1017626	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as a 
result of exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as a 
result of exposure to herbicides.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as a 
result of exposure to herbicides.

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as a 
result of exposure to herbicides.

REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In April 2009, the Board remanded this case for further 
evidentiary development, and the case has now been returned 
to the Board for further appellate action.

In November 2009, the Veteran testified at a hearing before a 
Decision Review Officer at the RO with regard to the issue of 
entitlement to a higher initial rating for PTSD.  A 
transcript of this hearing is associated with the claims 
file.

The Board notes that, in a March 2010 letter from the RO, the 
Veteran's representative was asked to clarify whether the 
Veteran wanted a Board hearing to address his claim for a 
higher initial rating for PTSD.  It was requested that if the 
Veteran did not want a Board hearing, that the representative 
should submit a VA Form 646.  On the same day in March 2010, 
the Veteran's representative responded with a VA Form 646 and 
indicated that they wanted to rest the appeal as to that 
issue.  Thus, the VA Form 646 constitutes sufficient evidence 
to indicate that the Veteran does not wish to have a Board 
hearing to address his claim for a higher initial rating for 
PTSD.

For reasons explained below, the issues of entitlement to 
service connection for bilateral hearing loss, tinnitus, 
peripheral neuropathy of the right upper extremity, 
peripheral neuropathy of the left upper extremity, peripheral 
neuropathy of the right lower extremity, and peripheral 
neuropathy of the left lower extremity are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the Veteran's symptoms of PTSD have been 
described by medical providers as moderate in degree, with 
Global Assessment of Functioning (GAF) scores ranging from 50 
to 70, and that this disability has not resulted in 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
February 2007 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claims 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  This letter also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  A November 2009 letter advised the Veteran 
of what is needed to support a claim for a higher evaluation 
and provided relevant rating criteria for evaluating his 
service-connected PTSD.  The claim was last adjudicated in 
December 2009.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, private treatment records, VA treatment records and 
examination reports, a Social Security Administration (SSA) 
decision, lay evidence, and hearing testimony.

The Board notes that the records concerning the SSA award are 
not associated with the claims file.  However, the SSA 
decision reveals that those benefits were awarded in 1994 for 
fibromyalgia.  The decision did not mention PTSD, nor would 
records from 1994 reflect the level of functional impairment 
related to PTSD since the 2007 effective date for the award 
of service connection for PTSD.  As such these records are 
not relevant to the instant claim and to not need to be 
obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 
(Fed. Cir. 2010).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for a higher 
initial rating for PTSD, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran was an active participant in the claims process by 
providing evidence and argument.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD.  Such disability has been rated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective January 23, 2007.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) 
score, which is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF 
score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  While 
the Rating Schedule does indicate that the rating agency must 
be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130 (2009).

Turning to the evidence, in statements dated throughout the 
period of claim, the Veteran has claimed to suffer from the 
following symptoms of PTSD: nightmares, night sweats, 
flashbacks, intrusive thoughts, a high startle response to 
sudden or loud noises, and being a "loner" with not many 
friends.

The Veteran underwent a VA PTSD examination in April 2007.  
On that occasion, he reported having the following symptoms 
of PTSD, characterized as moderate in nature and occurring on 
most days: nightmares and bad dreams, hypervigilance, easy 
startle reflex, depression, and anxiety.  It was noted that 
he took Xanax as well as sleeping pills.  The Veteran stated 
that he spent his time mostly at home, sleeping in the 
morning and then staying up at night doing hobbies such as 
baseball card collection and coin collection.  The examiner 
noted that the Veteran appeared to be somewhat isolative.  A 
mental status evaluation reflected that the Veteran was 
cooperative and oriented times three, and that he manifested 
neutral mood, appropriate affect, normal speech, no 
perceptual problems, normal thought process and content, fair 
insight and judgment, and fair impulse control.  It was noted 
that he had no history of suicidal behavior or violence as 
well as no suicidal or homicidal ideation at present.  
Despite not having any contact with a 35-year-old son from 
his first marriage, it was noted that the Veteran had been 
married to his current wife for 22 years and that he did have 
a few close friends with whom he associated.  It was noted 
that the Veteran had not worked since 1992 due to 
fibromyalgia, and the examiner noted that the Veteran's 
psychiatric problems did not prevent him from getting 
employment.  In addition to engaging in his aforementioned 
hobbies, it was noted that the Veteran was able to take care 
of his activities of daily living.  The Veteran was diagnosed 
with PTSD and assigned a GAF score of 50.

Later in April 2007, a VA treatment record noted that the 
Veteran had no history of depression.  A mental status 
evaluation reflected that he manifested normal speech, 
euthymic mood, broad affect, linear and logical thought 
processes, and thought content free of delusions, 
hallucinations, or suicidal ideation.  He was assigned a GAF 
score of 70 at that time.

In August 2007, a VA treatment record noted that the 
Veteran's mood was good and that he enjoyed his hobbies.  A 
mental status evaluation reflected that he was neither 
suicidal nor homicidal and that he manifested neutral mood, 
broad affect, and no psychotic features.  He was assigned a 
GAF score of 55 at that time.

In a September 2007 statement, the Veteran's wife reported 
that the Veteran would talk in his sleep, hit his head into 
the pillow, and wake up in a cold sweat.

In his May 2008 notice of disagreement, the Veteran alleged 
that his VA doctor had clearly rated his PTSD condition as at 
least 70 percent disabling, with a GAF score of 40.  However, 
the Board notes that the medical evidence of record, as 
outlined above and below, simply does not support this 
contention.

In December 2008, a VA treatment record noted that the 
Veteran's tinnitus made him very frustrated and at times 
depressed.  He reported that he had been having more bad 
dreams about the war.  A mental status evaluation reflected 
that he was neither suicidal nor homicidal and that he 
manifested neutral mood, broad affect, and no psychotic 
features.

In September 2009, a VA treatment record noted that the 
Veteran's physical pain had led to depression, poor sleep, 
and isolation.  He reported that he continued to be 
interested in his various hobbies.  A mental status 
evaluation reflected that he was neither suicidal nor 
homicidal and that he manifested neutral mood, broad affect, 
and no psychotic features.

At his November 2009 RO hearing, the Veteran reported that 
his PTSD caused him to have very bad dreams, and he described 
how he would bang his head into the pillow, yell out while 
sleeping, and wake up soaking wet and shaking.  He also 
reported that watching news on television about the current 
wars caused him to have flashbacks in his mind that he tried 
to subdue.  His wife of 25 years also testified with regard 
to his vocal and violent nightmares, but noted that the 
Veteran had not yet lost his temper with her.  It was later 
noted that the Veteran's tinnitus caused him to not sleep 
well and to be depressed.  The Veteran testified that he did 
not have a lot of friends, but he later admitted that he did 
have a few friends and that he would go out at night, as well 
as visit and talk for awhile with security guards whom he had 
befriended.  The Veteran also testified that he had a very 
good memory and noted that he was a big collector and had a 
lot of hobbies, such as collecting coins and baseball cards.  
He stated that he had a lot of things to do while at home, 
such as light chores around the apartment to help his wife, 
and noted that he occupied himself pretty well.

The Veteran underwent another VA PTSD examination in December 
2009.  On that occasion, he reported having the following 
symptoms of PTSD: nightmares, flashbacks, intrusive thoughts, 
sleep disturbance, depression, volatile mood, significant 
anger and agitation, and a startle reaction to any sudden 
noise.  The Veteran noted that his symptoms of PTSD had 
become a part of his everyday life and that such symptoms had 
led to chronic problems socially and with family.  According 
to the Veteran, his PTSD symptoms contributed to the 
following social problems for him: being socially withdrawn, 
spending a great deal of time by himself, not trusting many 
people, staying in the house and not going out much, 
disliking being around crowds, wanting to get away to a quiet 
place, not having many friends, having difficulty being 
around most people, having problems with anger, and disliking 
socializing with family and friends for the most part.  The 
Veteran characterized his daily PTSD symptoms as being 
moderate to severe, with their severity being pretty much the 
same day to day.

A mental status evaluation at this December 2009 examination 
reflected that the Veteran was alert, cooperative, coherent, 
relevant, and oriented times three, and that he manifested 
restricted affect, moderately anxious and depressed mood, no 
impairment in thought processes, and above average 
communication skills.  He denied any suicidal or homicidal 
intent and also denied any history (past or present) of 
hallucinations or delusions.  It was noted that the Veteran 
had been married to his current wife for 25 years and that he 
had retired from a 15-year job in 1992 due to other medical 
problems.  The Veteran reported that he had the ability to 
maintain the basic activities of daily living, including 
maintaining adequate personal hygiene, eating, dressing, and 
going to the bathroom without assistance.  The Veteran was 
diagnosed with chronic PTSD and assigned a GAF score of 50, 
as he had moderate symptoms in social, occupational, and 
family functioning.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's PTSD is appropriately 
evaluated as 50 percent disabling.  The competent medical 
evidence of record demonstrates that the Veteran's symptoms 
of PTSD have been moderate in degree, and that his disability 
has not resulted in occupational and social impairment with 
deficiencies in most areas, nor have the following symptoms 
been manifested: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression which affects the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

The Veteran's GAF scores have ranged from 50 to 70.  Such 
scores reflect moderate symptomatology that has been 
adequately addressed by the 50 percent evaluation already 
assigned under Diagnostic Code 9411.  See id.

While the Veteran has contended that he does not have any 
contact with his adult son and that he does not have many 
friends, he has indicated that he does socialize with a few 
friends, and he has been able to maintain his current 
marriage for 25 years.  Therefore, while it may be difficult 
for him to establish effective relationships, an inability to 
do so has not been shown by the evidence of record.

In summary, the Board concludes that the Veteran's PTSD has 
been adequately addressed by the 50 percent evaluation 
already assigned under Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim for an initial disability rating in excess of 50 
percent for PTSD at any time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.


REMAND

In a statement received by the RO in May 2008, the Veteran 
maintained that he was erroneously scheduled for a hearing 
before a Veterans Law Judge of the Board when he had 
requested a local hearing before a Decision Review Officer at 
the RO.  In April 2009, the Board remanded the case to the RO 
to satisfy this hearing request, as the claims file at that 
time did not reflect that the Veteran had been scheduled for 
any type of hearing.

In November 2009, the Veteran was afforded a hearing before a 
Decision Review Officer at the RO, but only with regard to 
the issue of entitlement to a higher initial rating for PTSD.  
The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, peripheral neuropathy of the right 
upper extremity, peripheral neuropathy of the left upper 
extremity, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity were not addressed.  Therefore, the claims file 
must now be returned to the RO for the Veteran to be 
scheduled for a hearing before a Decision Review Officer with 
respect to the six issues remaining on appeal.  The Court has 
held that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the RO 
for the Veteran to be scheduled for a 
hearing before a Decision Review 
Officer.  A transcript of the hearing 
should be placed in the claims file.

2.  After the development requested 
above as well as any additional 
development deemed necessary has been 
completed, the record should again be 
reviewed.  If additional development is 
thereafter deemed necessary, such 
should be accomplished, and the claims 
again adjudicated.  If the benefits 
sought on appeal remain denied, then 
the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


